       Case 1:19-cr-02059-SAB         ECF No. 35   filed 06/22/20   PageID.81 Page 1 of 2




1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT

2
                                                                      EASTERN DISTRICT OF WASHINGTON



                                                                       Jun 22, 2020
3                                                                          SEAN F. MCAVOY, CLERK



4

5                          UNITED STATES DISTRICT COURT

6                        EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                         No. 1:19-CR-02059-SAB-1

8                        Plaintiff,                    ORDER GRANTING
                                                       DEFENDANT’S UNOPPOSED
9    vs.                                               MOTION TO MODIFY
                                                       CONDITIONS OF RELEASE
10   MARC ANTHONY WILLY,
                                                       ECF No. 34
11                       Defendant.

12         Before the Court is Defendant’s Motion to Modify Conditions of Pretrial

13   Release (ECF No. 34). Defendant represents that neither the United States, nor

14   the United States Probation Office oppose the proposed modification.

15         On December 23, 2019, the Court ordered that Defendant be released on a

16   combination of conditions, including GPS home confinement (ECF No. 19,

17   Special Condition No. 9). Defendant now requests that Special Condition No. 9

18   be converted to a curfew. Because Defendant has demonstrated compliance

19   since he has been released and has maintained newfound stability and sobriety in

20   his life, the Court finds the modification is warranted.



     ORDER - 1
       Case 1:19-cr-02059-SAB      ECF No. 35    filed 06/22/20   PageID.82 Page 2 of 2




1             Accordingly; IT IS HEREBY ORDERED:

2             1.   Defendant’s Motion to Modify Conditions of Pretrial Release (ECF

3    No. 34) is GRANTED.

4             2.   Special Condition No. 9 shall be modified as follows:

5             Defendant shall be restricted to his approved residence every day from

6    9:00 PM to 7:00 AM. The United States Pretrial Services/Probation Office

7    shall have discretion to alter the prescribed curfew hours to accommodate

8    future employment.

9             3.   All other conditions of pre-trial release (ECF No. 19) shall remain in

10   force.

11            DATED June 22, 2020.

12                                 s/Mary K. Dimke
                                   MARY K. DIMKE
13                        UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20



     ORDER - 2
